Citation Nr: 1013914	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include lumbar stenosis.

2.  Entitlement to service connection for right leg 
radiculopathy, also claimed as secondary to a low back 
disability.

3.  Entitlement to service connection for incontinence, also 
claimed as secondary to a low back disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1989 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The Veteran had a hearing before the Board in 
February 2010 and the transcript is of record.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's current low back disability has not been 
medically attributed to his military service and was not 
diagnosed within one year of his military service.  

2.  The Veteran's current right leg radiculopathy has not 
been medically attributed to his military service, was not 
diagnosed within one year of his military service and has not 
been medically attributed through causation or aggravation to 
any service-connected disability.  

3.  The Veteran's current incontinence has not been medically 
attributed to his military service and has not been medically 
attributed through causation or aggravation to any service-
connected disability.  

4.  The Veteran does not currently have PTSD and no other 
psychiatric disability has been medically attributed to his 
military service.


CONCLUSIONS OF LAW

1. The Veteran's low back disability was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101 and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(2009).

2.  The Veteran's right leg radiculopathy was not incurred in 
or aggravated by service, is not proximately due to or the 
result of a service-connected disability, and may not be 
presumed to have occurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.310 (2009).

3.  The Veteran's incontinence was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 and 3.310 (2009).

4.  The Veteran's claimed PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113 and 
5107 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in September 2006.  That letter advised 
the Veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The letter also explained how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his low back, right leg radiculopathy 
or incontinence conditions can be directly attributed to 
service.  See id.; see also Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  An examination with regard to the Veteran's 
PTSD claim was not conducted because, at a minimum, there is 
no persuasive and competent evidence that the claimed 
condition has been diagnosed.  The Veteran has also failed to 
provide sufficient details to verify a stressor responsible 
for any claimed PTSD.  Since the medical evidence of record 
do not establish a diagnosis of PTSD or any other psychiatric 
disability related to the Veteran's military service, the 
Board concludes a VA examination is not needed.  See 
McLendon, 20 Vet. App. 79 (an examination is required when, 
among other things, there is at least evidence of a current 
disability); see also id. (holding, "because some evidence 
of an in-service event, injury, or disease is required in 
order to substantiate a claim for service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").   This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis or organic diseases affecting the 
nervous system may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's arthritis and radiculopathy is 
2005, nearly one decade after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his disabilities are attributable to 
injuries and traumatic events that occurred during his 
military service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Low Back, Right Leg Radiculopathy and Incontinence

Here, the Veteran claims he injured his back working on the 
USS Kitty Hawk when he attempted to catch a falling piece of 
an engine, weighing approximately 70 to 80 pounds.  He 
further testified before the Board in February 2010 that he 
suffered from chronic back pain since this injury, which 
ultimately caused right leg numbness and incontinence.  

Service treatment records do not specifically confirm the 
ship injury, but do confirm frequent complaints of low back 
pain.  At times, the records note the Veteran complained of 
low back pain since working on the ship.  These complaints 
date back to May 1989 and continued through the Veteran's 
separation in September 1996.  At all times, however, the 
Veteran denied any radicular symptomatology and never 
complained of incontinence.  X-rays were within normal limits 
and the Veteran was never actually diagnosed with a chronic 
low back condition.  Rather, the September 1996 separation 
examination merely noted the Veteran's three year history of 
low back pain secondary to working on the ship and noted the 
condition was not disabling.  The separation examination also 
noted the Veteran complained of cramps in his legs 
approximately twice a month.  No diagnosis was rendered for 
either complaint and the examiner noted that the complaints 
were not considered disabling.  In short, the service 
treatment records are simply devoid of any findings 
consistent with incurrence of chronic disabilities.

Even if chronic conditions were not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.

The Board notes the Veteran is not contending he incurred 
right leg radiculopathy or incontinence in the military.  
Rather, the Veteran claims his right leg radiculopathy and 
incontinence were later manifestations of his chronic low 
back disability, which he believes is attributable to his 
military service.  

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a).  Compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

Indeed, as will be discussed in more detail below, the 
medical evidence does not attribute the Veteran's 
radiculopathy and incontinence directly to any incident of 
his military service.  Rather, the medical evidence confirms 
the Veteran's radiculopathy and incontinence are 
manifestations of the Veteran's current chronic low back 
disability.  The pertinent inquiry then is whether the 
Veteran's current low back disability, and manifestations 
thereof, is related to his in-service injury and low back 
pain complaints.  The Board concludes they are not.

After service, the Veteran first sought treatment for low 
back pain in 2004, eight years after separation from service.  
The Veteran testified that he suffered with chronic low back 
pain since service, but did not seek treatment immediately 
because the military doctors attributed the pain to his 
weight and merely prescribed ibuprofen.  

In October 2004, the Veteran's private doctor noted a history 
of low back pain for 2 months.  Neurological testing 
completed in January 2005 further confirmed multi-level 
lumbar spine radiculopathy.  The Veteran underwent a lumbar 
laminectomy in June 2005 to relieve the radicular pain and 
bladder control loss.  

The Veteran underwent a VA examination in November 2006 where 
the examiner noted the Veteran's pertinent military and post-
military history.  The examiner noted the Veteran worked 
after his military service as a forklift operator and 
ultimately stopped working in March 2004 because of the low 
back pain.  The examiner further noted the Veteran's 
radicular pain and incontinence as well as the June 2005 
lumbar laminectomy.  On examination, the examiner diagnosed 
the Veteran with lumbar stenosis and failed back syndrome 
with chronic incapacitating back pain and some loss of 
urinary and bowel sphincter control.  Some small anterior 
ostephytes were confirmed on x-ray.  

Upon review of the claims folder, the November 2006 VA 
examiner noted the Veteran's back pain complaints date back 
to 1989, but did not include any complaints of leg pain or 
incontinence.  With regard to etiology, the examiner opined 
as follows:

There is nothing in the C file to connect the [low 
back pain] in the service to the lumbar stenosis 
with radiculopathy and incontinence.  It is less 
likely than not that the [low back pain] in the 
service is related to the current condition. 
	
The Board finds the examiner's opinion persuasive.  It is 
based on a thorough examination and a complete review of the 
claims folder.  Also compelling, no medical professional has 
ever linked the Veteran's current low back disability, 
radiculopathy or incontinence with any incident of his 
military service.

The Board considered the Veteran's testimony regarding 
continuity of symptomatology, especially in regard to his low 
back pain.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the Veteran's 
claims fail based upon the lack of medical nexus associating 
his in-service injury and continuous back pain thereafter to 
his current disabilities.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).   

In this case, the November 2006 VA examiner considered the 
Veteran's long-standing history of low back pain complaints 
in rendering the medical opinion.  In short, no medical 
professional has ever linked the Veteran's current low back 
disability, radiculopathy or incontinence to his military 
service even taking into consideration his continuous 
complaints of low back pain through the years.  Indeed, there 
is medical evidence to the contrary.  Accordingly, the Board 
concludes service connection is not warranted.



PTSD

Here, the Veteran claims he has PTSD related to his military 
service.  The Veteran specifically indicates he entered the 
military as a young man from a country town and was not 
prepared for the trauma of being in a war zone.  The Veteran 
indicates while he was on the USS Kitty Hawk he witnessed a 
man fall overboard and get decapitated.  He further indicated 
various missions, including the overboard incident, where he 
was charged with locating bodies from various accidents.  In 
various statements he also noted vague events where he felt 
unsafe or close to enemy attacks.  The Veteran's 
representative further noted the Veteran was also a victim of 
assault in the military.

Initially, the Board notes that within these various 
statements and testimony the Veteran did not provide 
sufficient detail for the RO to confirm any of the alleged 
stressors.  The incident of assault, however, is noted in the 
Veteran's service treatment records.

Specifically, the Veteran's service treatment records are 
silent as to any complaints, treatment or diagnosis of PTSD 
specifically. The Veteran did have in-service treatment for 
alcohol dependency.  In August 1996, the Veteran was noted to 
have alcohol dependence that started in December 1995 
following the death of his mother.  A February 1996 record 
further noted the Veteran was a victim of one isolated 
incident of assault while he was intoxicated.  The Veteran 
was ultimately discharged in September 1996 due to alcohol 
rehabilitation failure.  

After service, the VA outpatient treatment records indicate 
ongoing treatment for alcohol dependency.  Although 
complaints of PTSD and depression are noted, no official 
diagnosis, other than alcohol dependency, is noted in the 
records.  The Board further notes the Veteran's private 
treatment records, for unrelated disabilities, notes a 
"history of depression."  With regard to etiology, the VA 
outpatient treatment records link the Veteran's alcohol 
dependency and depressive complaints due to marital and 
familial stressors, to include not being allowed to see his 
teenage son from his first marriage.  The Veteran has never 
been diagnosed with PTSD or any other psychiatric illness 
related to his military service.

In short, the medical evidence simply does not confirm a 
current diagnosis of PTSD.  Service connection required first 
and foremost medical evidence of a current disability.  See 
Hickson, 12 Vet. App. at 253.  Without a current diagnosis, 
the Veteran's claim of entitlement to service connection for 
PTSD must fail. 

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim. The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In accordance with Clemons, the Board has considered whether 
the Veteran has any other psychiatric disability that may be 
related to his military service.  Id.  The Board concludes he 
does not.  Although a history of depression is noted, the 
claims folder is silent as to any actual, definitive 
diagnosis of depression.  Rather, the only definitive 
diagnosis in the record is alcohol dependency.  

To the extent the Veteran's PTSD claim encompasses a claim of 
entitlement to service connection for alcohol dependency, the 
Board concludes his claim must fail as a matter of law.  VA's 
General Counsel has concluded that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs (a substance abuse disability) is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, 
any claim for direct service connection for a substance abuse 
disorder must be denied.  

With regard to all the claims, service connection, to include 
secondary service connection, requires competent medical 
evidence indicating that the condition is proximately due to 
or the result of active duty, to include a service-connected 
disease or injury. See 38 C.F.R. §§ 3.303, 3.304 and 3.310.  
The most probative evidence of record is against such a 
finding in this case.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claims, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, 
to include lumbar stenosis, is denied.

Entitlement to service connection for right leg 
radiculopathy, also claimed as secondary to a low back 
disability, is denied.

Entitlement to service connection for incontinence, also 
claimed as secondary to a low back disability, is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




REMAND

The Veteran claims that he has had trouble sleeping since the 
military and, while on active duty, was told by fellow 
soldiers that he snored in his sleep.  He believes that 
symptomatology was undiagnosed sleep apnea, which was not 
officially diagnosed until 2005, nearly a decade after 
separation from the military.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran's service treatment records indicate various 
complaints of trouble sleeping throughout his military 
career.  The Veteran's September 1996 separation examination 
notes the Veteran's complaints of "frequent trouble 
sleeping," but at that time the examiner associated the 
complaints with the Veteran's back pain.  His service 
treatment records also indicate, in October 1995, a diagnosis 
of "partial opacification of the left maxillary sinus."  
The diagnosis was in conjunction with tests done in response 
to the Veteran's complaints of left eye tenderness.  The 
Veteran's representative, however, argues this finding could 
be responsible, or at least partially responsible, for the 
Veteran's sleep apnea.

After service, the Veteran testified that he got married to 
his wife in 1999, a few years after separation from the 
military, and his wife noticed the Veteran was short of 
breath in his sleep.  Due to her concerns, the Veteran 
finally sought private treatment in 2005 when he was first 
diagnosed with sleep apnea in January 2005, nearly a decade 
after his military service.  Since that time, the Veteran's 
sleep apnea has been treated both by private physicians and 
VA physicians, but no medical professional has ever rendered 
an opinion with regard to the likely etiology of his sleep 
apnea.  

In light of the service treatment records indicating frequent 
trouble sleeping and the Veteran's testimony of continuity of 
symptomatology, the Board concludes a VA examination is 
necessary to fully adjudicate the claim on appeal.  The Board 
notes the Veteran has never been afforded a VA examination 
for this claim.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Dallas, Texas from September 2006 to the 
present regarding sleep apnea.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for the claimed condition of sleep apnea 
to ascertain the diagnosis and likely 
etiology of his sleep apnea or any other 
related diagnosis found. The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiner should indicate whether the 
Veteran's sleep apnea is at least as likely 
as not related to his in-service complaints 
of trouble sleeping, his "partial 
opacification of the left maxillary sinus" 
noted in the service treatment records or 
any other incident of his military service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.  

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


